DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings. The objections to the drawings are withdrawn by reason of amendment.
Claim interpretation under 35 USC 112(f). Claim interpretation under 35 USC 112(f) is withdrawn by reason of amendment.
Specification. The objection to specification based on claim interpretation under 35 USC 112(f) is withdrawn by reason of amendment.
35 USC 112(a). The rejection of claims 13-20 based on claim interpretation under 35 USC 112(f) is withdrawn by reason of amendment.
35 USC 112(b). The rejection of claims 13-20 based on claim interpretation under 35 USC 112(f) is withdrawn by reason of amendment.
The rejection of claims 1-20 for being indefinite are withdrawn by reason of amendment, with the exception of rejection to claim 8, which has not been amended to overcome rejection under 35 USC 112(b).  Claim 8 continues to recite “the entropy source”, wherein claim 8 depends on claim 7 which recites “the entropy sources”.  It remains unclear in claim 8 whether there is one entropy source or multiple entropy sources.
35 USC 102, 35 USC 103.
Applicant’s arguments, see Remarks p. 8 bottom - 10, filed 03/29/22, with respect to the rejections of claims 1-20 under 35 USC 102 and 35 USC 103have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

Claim 8 recites “the entropy source”.  Claim 7 upon which claim 8 depends recites “the entropy sources” and claim 1 upon which claim 7 depends recites “at least one entropy source such that the vehicle network includes entropy sources”.  It is unclear whether the entropy source is included in the claim or entropy sources (plural).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3, 7-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170168776 A1 Boenisch et al., (hereinafter “Boenisch”) in view of US 20150006601 A1 Aissi et al., (hereinafter “Aissi”).

With respect to treatment of claims, apparatus claims 13-20 will be addressed first, followed by method claims 1-12.

Regarding claim 13, Boenisch teaches the following:
A vehicle network of a vehicle for providing random numbers, having a plurality of communicating control units (fig 1-100, fig 2-200 for vehicle network, client devices 230, entropy server 220, and mobile devices 210 for plurality of communicating control units, [0024] for mobile devices included in client devices, [0012] for devices including in cars) comprising: 
a random number generator within the vehicle for the purpose of transmitting random numbers to the control units within the vehicle, wherein the random number generator has an aggregation component, a storage unit, (entropy server 220, Data processing module 222 and Data aggregation module 224 for aggregation component, [0012], [0022] entropy pool 228 for storage unit, [0014])
 the control units each with at least one entropy source such that the vehicle network includes entropy sources, wherein the raw data generated by the entropy sources  are each generated based on different vehicle signals ([0024] client devices 230, sensor 212 sensors for entropy source, [0003-0005], [0012] including cars including vibration data and accelerometer, [0018], [0025-0026], wherein vibration data is an example of sensor data, [0019-0022], fig 2 showing transmission of entropy data to data aggregation module via a secure connection),
a control unit of the control units, the control unit configured to:
	receive the raw data from the entropy sources (fig 2 sensor(s) 212 wherein raw data from sensors received by data converters, data management modules in control units 210, [0017-0020]),
	combine the raw data (Fig 2 224, [0022] data aggregation module aggregates data for combine raw data),
convert raw data by post-processing raw data into an aggregated data block by a cryptographic one-way function and this aggregated data block is stored as a random number in the storage unit (Fig 2 entropy pool 228, [0021-0022], [0033-0034] ex or function for cryptographic one-way function which is stored in entropy pool for storage unit), and 
transmit a stored random number to at least on other control unit of the control units via the vehicle network ([0024]) network connection established to client device including devices 210 from entropy server).
Boenish performs a cryptographic function in aggregating data but does not explicitly disclose:
perform statistical analysis on the combined raw data from the entropy sources to determine an amount of entropy in the combined raw data from the entropy sources,
	determine that the combined raw data are qualified raw data when the combined raw data is determined by the statistical analysis to occur in a non-deterministic manner and contain the amount of entropy that is at least a minimum amount of entropy,
	determine that the combined raw data is rejected raw data when the combined raw data is determined by the statistical analysis to not occur in a non-deterministic manner and not contain the amount of entropy that is the minimum amount of entropy,
	exclude the rejected data and post-process the qualified raw data
However, in the same field of endeavor, Aissi discloses a random number generator in a virtualized environment that includes an entropy pool formed from a variety of entropy sources (Fig 4, fig 6, [0060], 0075-0076]), wherein Aissi further discloses:
perform statistical analysis on the combined raw data from the entropy sources to determine an amount of entropy in the combined raw data from the entropy sources (Fig 10, distance detection, test suite for statistical analysis, [0086- 0088], wherein fig 7 and [0082] depicts and describes data from the entropy sources and combining entropy sources),
	determine that the combined raw data are qualified raw data when the combined raw data is determined by the statistical analysis to occur in a non-deterministic manner and contain the amount of entropy that is at least a minimum amount of entropy ([0009], [0041], [0081] threshold for amount of entropy that is at least a minimum amount of entropy),
	determine that the combined raw data is rejected raw data when the combined raw data is determined by the statistical analysis to not occur in a non-deterministic manner and not contain the amount of entropy that is the minimum amount of entropy ([0041] threshold for amount of entropy that is at least a minimum amount of entropy, whether the combined raw data can be used for rejecting the raw data),
	exclude the rejected data and post-process the qualified raw data, according to which the latter is ([0041] threshold indicates whether the random number generated by the system can be used, the determination of can be used or not for excluding when cannot be used)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the statistical analysis of the combined raw data to reject raw data and qualify raw data based on a minimum amount of entropy as disclosed by Aissi.  As disclosed by Aissi not using data according to statistical analysis with respect to a threshold allows determination as to whether the data can be used as if it were generated by a PUF ([0041]).

 Regarding claim 14, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
the random number generator is formed with at least one entropy source of the entropy sources ([0032] when the data in the device 222 of 220, which is the random number generator is vibration data module 222 generates entropy data).

Regarding claim 15, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
the at least one entropy source of the entropy sources of the control unit is arranged in an entropy agent, wherein the entropy agent is connected to the control unit via a unidirectional communication connection (Fig 2 showing a unidirectional communication connection between sensor 212 entropy agent to the entropy server 220 including aggregation component 222, 224 for an embodiment that includes a unidirectional communication connection included in embodiments of [0024]).

Regarding claim 16, in addition to the teachings addressed in the claim 14 analysis, Boenisch teaches the following:
the at least one entropy source of the entropy sources of the random number generator is arranged in an entropy agent which is connected to the control unit via a unidirectional communication connection ([0032] entropy agent in figure 2-222 connected to aggregation component 224 via unidirectional communication connection as shown in fig 4).

Regarding claim 17, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
at least one control unit has a random number collector which is connected to the random number generator for the purpose of transmitting the random number via a unidirectional communication connection (Fig 2 Client device 230).

Regarding claim 18, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
the at least one entropy source is a sensor of the vehicle ([0012], Fig 2-212).

Regarding claim 19, Boenisch teaches the claim 14 limitations.  Boenisch does explicitly disclose at least one entropy source is a data bus of the vehicle.  However, in the same field of endeavor, Aissi discloses a random number generator that creates an entropy pool from multiple sources of entropy (abstract, fig 6 inputs to 604).  Aissi further discloses entropy sources that include control signals ([0077] asynchronous, non-periodic interrupts).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include non-period control signals as disclosed by Aissi in the entropy sources on the data bus disclosed by Boenisch.  As disclosed by Aissi, asynchronous interrupts may have a higher entropy associated with them.  

Regarding claim 20, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
the at least one entropy source is a cryptographic calculation unit of the vehicle ([0032] last sentence).

Claims 1, and 3 are directed to a method that would be practiced by the apparatus of claims 13-14 respectively.  All steps recited in the method of claims 13-14 are performed by the apparatus of claims 1, and 3 respectively.  The claim 13-14 analysis applies equally to claims 1, and 3 respectively.

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Boenisch teaches the following:
each random number is transmitted only once according to method step g ([0023-0024] a random number is transmitted in response to a request).

Regarding claim 7, Boenisch teaches the claim 1 limitations.  Boenisch does explicitly disclose bus signals from a data bus of the vehicle and/or control signals from a control system of the vehicle are used as the entropy sources.  However, in the same field of endeavor, Aissi discloses a random number generator that creates an entropy pool from multiple sources of entropy (abstract, fig 6 inputs to 604).  Aissi further discloses entropy sources that include control signals ([0077] asynchronous, non-periodic interrupts).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include non-period control signals as disclosed by Aissi in the entropy sources disclosed by Boenisch.  As disclosed by Aissi, asynchronous interrupts may have a higher entropy associated with them.  

Regarding claim 8, Boenisch in view of Aissi teach the claim 7 limitations.  Furthermore Aissi further discloses a period between two non-periodic messages of the same type on the data bus is used as the entropy source (fig 5, [0062 -0067]).  The motivation provided with respect to claim 7 applies equally to claim 8.

Regarding claim 9, in addition to the teachings addressed in the claim 1 analysis, Boenisch teaches the following:
results of the cryptographic one-way function calculations are used as the entropy sources ([0032]).

Regarding claim 10, in addition to the teachings addressed in the claim 9 analysis, Boenisch teaches the following:
hash sums and/or message authentication codes, signatures, and/or encrypted data are used as the cryptographic one-way calculations ([0031-0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boenisch in view of Aissi in view of US 20100195829 A1 Blom et al., (hereinafter “Blom”).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Boenisch teaches the following:
sensors used in the vehicle are used as entropy sources ([0012], Fig 2-212).
Boenisch does not, however, explicitly disclose measuring inaccuracies of the sensors to use in the entropy source.  However in the same field of endeavor, Blom discloses a method for generating a random number from an entropy source, wherein the source is a GPS sensor ([0033]).  Blom further discloses the GPS sensor may be vehicle mounted ([0050]).  Blom further discloses using errors in the GPS data position as the source for generation of the random bits ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a vehicle mounted GPS-sensor as disclosed by Blom as one of the sensors used on the vehicle as an entropy source, wherein measurement inaccuracies in the GPS position is used as the entropy source.  As disclosed by Blom the errors caused by determining position using GPS vary randomly ([0064]).

	Regarding claim 5, Boenisch in view of Aissi in view of Blom teach the claim 4 limitations.  Furthermore, Blom teaches using an engine speed sensor as one of the vehicle’s sensors ([0090] wherein speed is one of the sources used in calculation of the random variable).  The motivation to combine provided with respect to claim 4 applies equally to claim 5. 

Regarding claim 6, Boenisch in view of Aissi in view of Blom teach the claim 4 limitations.  Furthermore, Blum teaches the measurement accuracies of the GPS sensor is measured and digitized as a bit number, wherein n least significant bits of the bit number are used as raw data ([0077]).  The motivation to combine provided with respect to claim 4 applies equally to claim 6.

Regarding claim 11, Boenisch teaches the claim 1 limitations.  Boenisch discloses performing quality assurance on the raw data from the entropy sources, but does not explicitly disclose the quality assurance including statistical analysis methods.  However, in the same field of endeavor, Blom discloses performing statistical analysis such as DIEHARD on the raw data from the entropy sources ([0015], [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include statistical analysis of the data for the purpose of validating the randomness of the raw data ([0021]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boenisch in view of Aissi in view of US 20160028544 A1 Hyde et al., (hereinafter “Hyde”).

Regarding claim 12, Boenisch teaches the claim 1 limitations. Boenisch discloses securing the random number by encryption but does not explicitly disclose the storage of the aggregated data block is carried out as secure storage using an encryption algorithm having a predetermined operating mode.  However in the same field of endeavor, Hyde discloses use of storage encryption to secure random generated data ([0214], [0218-0219], [0231-0232]).  Hyde discloses numerous mechanisms for implementing a security scheme for random data including channel encryption, storage encryption and others ([0218]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the storage encryption disclosed by Hyde for the channel encryption disclosed by Boenisch.  Simple substitution of one known element for another to obtain predictable results is known to one of ordinary skill in the art.  MPEP 2141.III.B.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182